DETAILED ACTION
Status of Claims
Claims 2, 5-7, 12-16, and 18 are currently amended.
Claims 1, 4, and 8-11 have been canceled.
Claims 2-3, 5-7, and 12-18 are currently pending and have examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 

(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 

(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or

(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claim 13 is not fully supported by any such earlier application.


Response to Arguments
Claim Objections
Applicant’s arguments and amendments, filed 02/24/202, with respect to the claim objections for improper dependency have been fully considered and are persuasive.  The claim objections for improper dependency of 11/26/2021 has been withdrawn. 
Applicant's arguments and amendments for the claim objection so claim 6 filed 02/24/2022 have been fully considered but they are not persuasive. Claim 6 currently recites “wherein the computing system determining a specific retailer among said multiple different retailers, to receive the credit based on the determined location.” It appears the limitation should be “wherein the computing system determines a specific retailer among said multiple different retailers, to receive the credit based on the determined location.”

35 USC 112
Applicant’s arguments and amendments, filed 02/24/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 11/26/2021 has been withdrawn. 

35 USC 101
Applicant's arguments filed 02/24/2022 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the limitation of “automatically excludes a sender of the digital gift credit who sent the digital gift credit to the recipient, from trades of the digital gift credit with other users, so that the sender of the digital gift credit cannot see that the recipient is regifting the digital gift credit” produces a special advantage and enables a new functionality that has never been suggested by anyone. Therefore, Applicant argues that this does not monopolize a basic tool of scientific and technological work. Examiner respectfully disagrees. Examiner reiterates that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were basic tools of scientific and technological work. The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new” (see July 2016 Update, section III). Moreover, the court held in Ultramercial that the claims were ineligible (though novel and non-obvious) despite additional elements that attempted to restrict the use of the idea to a particular technological environment.

Additionally, the claims do fall within the certain methods of organizing human activities grouping. Examiner respectfully disagrees. Applicant’s claimed invention recites the abstract idea of distributing gifts. Specifically, representative claim 13 recites the abstract idea of: 
receive information, wherein said information received includes event information for a user, the event information relating to other users known by the user
display event information and provide an option to send a gift credit to any of the other users indicated in said event information, said gift credit being redeemable for goods and/or services;
display gift credits which have been received by the user from the other users;
communicating information indicative of the gift credit to a recipient of the gift credit and automatically sending information about the gift credit;
receive and display a gift exchange module which trades gift credits with other users, and where the gift exchange module automatically excludes a sender of the gift credit who sent the gift credit to the recipient from trades of the gift credit with other users so that the sender of the gift credit cannot see that the recipient is regifting the gift credit.
Representative claim 13 recites the abstract idea of distributing gifts, as noted above. This concept is considered to be a certain method of organizing human activity. In this case, the abstract idea recited in representative claim 13 is a certain method of organizing human activity because sending, receiving, and trading gifts is a commercial or legal interaction because it is a sales activity. Additionally, the receiving and sending of gifts between users occurs between at least two entities. Therefore, the claimed invention also recites managing interactions between people. For at least these reasons, representative claim 13 recites an abstract idea.
 
Applicant further argues that the present application improves the functioning of a computer by preventing a sender of a gift from seeing that a gift has been regifted and generally links any judicial exception to a particular technological environment. Examiner respectfully disagrees. The additional elements in representative claim 13 (a computing system comprising, a computer, including a processor, display, network connection, network, social networking website, digital gift credit) are described simply in terms of performing generic computer functions such as receiving, sending, and displaying data. The focus of the claims is not on an improved computing system for gift distribution. The problem is not how the computing system/computers may automatically exclude a sender from trades of the digital gift. Rather, the invention sought is in the gift distribution and exclusion of a sender from trades. The focus of the claims Is not an improvement in computers as tools, but on certain independently abstract ideas that use computer tools. See Electric Power Group, LLC. v. Alstom S. A. (Fed. Cir. 2016). The current invention is being used to solve the non-technical problem of distributing gifts and excluding a sender from the redistribution of said gift. The claim is recited at such a high level and does not give any technical detail on how the exclusion of the sender from the trade is actually happening. The abstract idea occurring within a computer system merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. 

Applicant argues that claim 6 provides “significantly more” since this improves the functioning of the computer by automatically selecting a particular retailer based on the location. Examiner respectfully disagrees. Claim 6 recites the additional elements of a digital gift credit and the computing system, which were also disclosed in claim 13. Again, it is merely amounting to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. The focus of the claims is not on how the technology of the computing system is able to determine the specific retailer based on the determined location.
For at least these reasons, Examiner maintains the 35 U.S.C. 101 rejection.
 




Claim Objections
Claim 6 objected to because of the following informalities:  “wherein the computing system determining a specific retailer among said multiple different retailers, to receive the credit based on the determined location.” It appears the limitation should be “wherein the computing system determines a specific retailer among said multiple different retailers, to receive the credit based on the determined location.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3, 5-7, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 13 recites as a whole a method of organizing human activity because the claim recites a system that allows information to be received, information to be displayed, options to send digital gift credit, display gift credits that have been received, communicate information about a gift sent, and ability to trade digital gift credits while also excluding sender from seeing that a gift is being regifted. This concept is considered to be a certain method of organizing human activity. In this case, the abstract idea recited in representative claim 13 is a certain method of organizing human activity because sending, receiving, and trading gifts is a commercial or legal interaction because it is a sales activity. Additionally, the receiving and sending of gifts between users occurs between at least two entities. Therefore, the claimed invention also recites managing interactions between people. For at least these reasons, representative claim 13 recites an abstract idea.
This judicial exception is not integrated into a practical application. Representative Claim 13 includes additional elements such as a computing system comprising: a computer, including a processor; a display; a network connection, connecting to a network, a social networking website, and digital gift credit. The claim as a whole merely describes how to generally “apply” the concept of sending, receiving, and trading gift information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing gift exchange process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of sending, receiving, and trading gift information in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Limitations such as communicating over a network, receiving information, displaying information including options for selection, displaying electronic gift credits, communicating information and sending information about recipient digital gift credits, receiving and displaying a gift exchange module, and automatically excluding certain information from being displayed to a certain user use generic, off the shelf computer components (such as computing system, website, display, gift exchange module, processor, etc.). The Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is well-understood, routine, and conventional when it is claimed in a merely generic manner (as it is here). The claim is ineligible. 
The analysis above applies to all statutory categories of invention. Although literally invoking a method, independent claim 16 remains only broadly and generally defined, with the claimed functionality paralleling that of system claim 13. As such, claim 16 is rejected for at least similar rationale as discussed above.
Dependent claims 2-3, 5-7, 12, 14-15, and 17-18 do not add “significantly more” to the abstract idea. Claims 6, 14-15, and 17-18 further define how determined location can be used to credit a retailer. However, the additional elements are recited in a merely generic manner and operate using well-understood, routine, and conventional functions. Claims 2-3 and 7 further define the computing system components, but the additional elements are recited in a merely generic manner and operate using well-understood, routine and conventional functions. Claim 5 merely recites more complexities descriptive of the abstract idea in further definition of the gift credit. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 13.


 

Allowable Subject Matter
Claims 2-3, 5-7, and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features are as follows:

“where said computing system receives from the social networking website, and displays on said display, a gift exchange module which trades digital gift credits with other users, and where the gift exchange module automatically excludes a sender of the digital gift credit who sent the digital gift credit to the recipient, from trades of the digital gift credit with other users, so that the sender of the digital gift credit cannot see that the recipient is regifting the digital gift credit.”

One piece of pertinent prior art is Wuhrer et al. (US 2012/0226588) disclosing displaying information indicating a social networking website, receiving a selection of one said social networking website form a user, receiving user login and sending information to the selected social networking website, receiving event information about friends of the user from the social networking website, allow selection of sending gifts to users by purchasing at least one digital gift credit for a recipient, communicating information indicative of the digital gift credit, automatically sending gift information to the social networking website. See at least paragraph [0060], [0068], [0073], [0082], Fig. 1A, Fig. 6, Fig. 9, Fig. 11. Another piece of pertinent prior art is Isaacson et al. (US 2011/0106698) disclosing displaying said event information, displaying second option of displaying gifts which have been received from other users to show amount of gift, amount of gift previously used, and also display list of digital gifts sent to others and received from others. See at least paragraph [0179], Fig. 7-9, Fig. 13-14. Another piece of pertinent prior art is Doshi et al. (US 2014/0101231) disclosing displaying information indicating a plurality of different social networking websites and receiving login credentials for said one of said social networking websites. See paragraph [0032], Fig. 11. Another piece of pertinent prior art is NPL “Gift giving and social emotions: experience as content” (Chakrabarti, R. and Berthon, P., Gift giving and social emotions: experience as content, March 27, 2012, Journal of Public Affairs, 12(2), pp. 154-161.) disclosing the role of gift giving in social media not just being about gifts but steering social relationships online. See pp. 154-161. However, none of these cited references nor any others expressly provide for “where said computing system receives from the social networking website, and displays on said display, a gift exchange module which trades digital gift credits with other users, and where the gift exchange module automatically excludes a sender of the digital gift credit who sent the digital gift credit to the recipient, from trades of the digital gift credit with other users, so that the sender of the digital gift credit cannot see that the recipient is regifting the digital gift credit.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625